Title: From George Washington to Major General Horatio Gates, 12 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters Valley Forge 12th June 1778
                    
                    I have your favr of the 8th instant with its several inclosures. Whether the intention of the Enemy is to make the present Campaign offensive or defensive, time alone must discover: But if the former, I cannot think they mean to operate against the Eastern States in any other manner, than by laying waste their Coast, and destroying their Sea port towns. they will never venture into a Country full of people, and who they have always found ready to give them the most spirited opposition. Should the North River be their object, I can, as I have mentioned in my former letters, march such a part of this Army thither, by the time they can reach it, that they will not be able to effect any thing by Coup de main.
                    The arrival of the Commissioners from Great Britain, upon the 7th instant, seems to have suspended the total evacuation of Philadelphia. The Transports, except a few storeships and Victuallers, have fallen down the River, and many of the troops are in Jersey, where they have thrown over a number of their Horses and Waggons. They seem to be waiting untill the Commissioners have announced themselves to Congress, and found whether a negociation, under their present powers, can be brought about. They asked liberty, upon the 9th to send their Secretary Doctor Ferguson to York Town; but not knowing whether this would be agreeable to Congress, I refused the request untill I should kn⟨ow⟩ their Sentiments—The Commissioners are Lord Carlisle, Governor Johnstone and Mr William Eden. I am with respect Sir Yr most obt Servt
                    
                        Go: Washington
                    
                 